Title: From John Quincy Adams to Thomas Baker Johnson, 27 May 1802
From: Adams, John Quincy
To: Johnson, Thomas Baker



Dear Sir.
Boston 27. May 1802.

I received last evening your favour of the 20th: instt. enclosing that of General Forrest, and the opinion of your legal counsel respecting my taking a part in the Execution of your late parent’s last Will—From these papers I observe that by the laws of Maryland, it is utterly impossible for me in my present situation to accept the trust or act in the capacity of an Executor in this case. I therefore now enclose you a renunciation conformable to the directions required. But I repeat again the tender of any assistance or advice in my power to advance the settlement of the estate, and the interest of your family.
As you are desirous that I should express my opinion respecting your acceptance of the trust and undertaking the Execution of the will, I shall give it with candour and sincerity, according to the impressions of my mind upon such information as I possess in the case. I think therefore that it would be most expedient for you to undertake it, and to devote all your assiduity and application of mind towards the accomplishment of it—By some late letters from your mother I observe that the prospect of obtaining a favourable and advantageous settlement of the estate is fair and promising; that it requires only the most unwearied and constant attention, and perseverance. This, no person has so strong a stimulus to bestow, or so good means, of giving to the subject, as yourself and you will have the continual aid of your mother’s advice, whose interest and that of her family is so deeply involv’d in the final arrangement of this business; and who will be with you to take advantage of every circumstance which may occur to promote the final settlement—
So far as questions of law or mercantile transactions may be connected with your transactions you will have the benefit of advice from your relations, and your father’s friends who are perfectly conversant with both, and a regular lawyer may be employed as agent for conducting all the formal parts of the administration—It is however of extreme importance that the business should not be left entirely to the management of a lawyer—The constant superintendence and indefatigable solicitude of some person immediately and strongly interested to obtain a settlement, as speedily and advantageously as possible, is of such imperious necessity in this, and all cases of a similar nature, that the eventual issue must depend upon it, more than upon any other circumstance whatsoever.
Upon taking the administration and proving the will, all the property left in your father’s possession at the time of his decease, will come to your hands—But of all this property you must doubtless render to the orphan’s Court a special and regular account—I presume your mother will be the natural and proper guardian; appointed for your sisters under age—And if it can be done consistently with the laws, I think the estate should be represented as insolvent—This I presume will not prevent the final payment of all the debts, when the settlement shall be obtained, but it will secure some allowance from the estate left, for the support of your mother & sisters, and will prevent your being charged with any debts beyond such property as shall come to your hands.—The sooner your prove the will the better, for untill that is done no part of the property left can be touched or meddled with, without making the person doing so accountable for it afterwards upon the administration.
I am with the greatest regard and esteem, Dear Sir, faithfully your’s
John Quincy Adams